     Case 1:20-cv-08069-JHR-KMW Document 1 Filed 07/01/20 Page 1 of 4 PageID: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

BENAMAX ICE, LLC
                                                          CIVIL ACTION NO.
                             Plaintiffs,

vs.

MERCHANTS MUTUAL INSURANCE COMPANY,
JOHN DOES (1-10) AND ABC COMPANIES (1-10),


                             Defendants.



                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Merchants Mutual

Insurance Company (hereinafter “Merchants”) submits the following Notice of Removal from

the Superior Court of New Jersey, Camden County, the Court in which the above-referenced

mater is now pending, to the United States District Court for the District of New Jersey. In

support of its Notice of Removal, Merchants states as follows:


                                     NATURE OF ACTION

1.      Plaintiff, Benamax Ice LLC (“Plaintiff”) commenced this lawsuit against

Merchants in the Superior Court of New Jersey, Camden County, docket no. CAM-L-

001862-20, by filing a Complaint on May 29, 2020 (the “Action”). See Ex. A.

2.      This Action is an insurance coverage dispute. Plaintiff alleges that Merchants

insured them pursuant to an Advantage Plus Businessowners Policy bearing policy no.

BOPI083506 for the policy period of February 15, 2020 to February 15, 2021 (the

“Policy”) and covered Plaintiff’s food service establishment located at 101 Haddon

Avenue, Westmont, New Jersey 08108 (the “Property”). See Ex. A ¶¶ 8-11
     Case 1:20-cv-08069-JHR-KMW Document 1 Filed 07/01/20 Page 2 of 4 PageID: 2




3.      Plaintiff alleges that Merchants incorrectly denied its claim for business

interruption coverage due to the COVID-19 pandemic. See Ex. A ¶¶ 15-22.

4.      Pursuant to 28 U.S.C. § 1445(a) Merchants attaches copies of all process,

pleadings and orders served upon it including:

              a)       A true and correct copy of Plaintiff’s Complaint, dated May 29,

              2020. See Ex. A.

              b)       A true and correct copy of the summons served on Merchants. See

              Ex. B.


                                 TIMELINESS OF REMOVAL

5.      Merchants was served with a copy of the Complaint on June 4, 2020. This

Notice of Removal is being filed within thirty (30) days after service of Plaintiff’s

Complaint, and is therefore timely pursuant to 28 U.S.C. § 1446(b).


                               AMOUNT IN CONTROVERSEY

6.      Plaintiff’s Complaint seeks damages for Merchants’ alleged wrongful denial of

benefits under the Policy.

7.      Merchants respectfully submits that the amount in controversy exceeds

$75,000, exclusive of interest and costs, because Plaintiff seeks to recover its

unspecified loss of business income after being shut down due to the COVID-19

pandemic from March 21, 2020 to present, and for continuing business income losses.




                                              2
     Case 1:20-cv-08069-JHR-KMW Document 1 Filed 07/01/20 Page 3 of 4 PageID: 3




                             DIVERSITY OF CITIZENSHIP

8.      According to Plaintiff’s Complaint, Plaintiff is a limited liability company

organized under the laws of the State of New Jersey with a mailing address of 124

Mayfair Lane, Mount Laurel, NJ 08054. See Ex. A at ¶ 1.

9.      According to a status report obtained from the State of New Jersey Division of

Revenue and Enterprise Services dated June 18, 2020, the only member of Plaintiff is

Michael Vizzoca, who resides at 124 Mayfair Lane, Mount Laurel, NJ 08054. See Ex.

C.

10.     Plaintiff’s food establishment is located at 101 Haddon Avenue, Westmont, NJ

08108. See Ex. A at ¶ 7.

11.     Merchants is an insurance company organized under the laws of New York with

its principle place of business located at 250 Main Street, Buffalo, New York.

12.     Pursuant to 28 U.S.C. § 1332(a)(1), full diversity exists among Plaintiff and

Merchants because Merchants is a citizen of New York and maintains its principal

place of business in a state other than where Plaintiff is deemed to reside.


                                     PLEA FOR REMOVAL

13.     Insofar as the amount in controversy is alleged to exceed $75,000 and full

diversity exists between the parties, removal to this Court is proper pursuant to 28

U.S.C. § 1332(a) and 28 U.S.C. § 1441 (a). Written notice is being given to all parties

and to the Clerk of the Superior Court of New Jersey, Camden County, that this

Notice of Removal is being filed with this Court.




                                             3
  Case 1:20-cv-08069-JHR-KMW Document 1 Filed 07/01/20 Page 4 of 4 PageID: 4




       WHEREFORE, Merchants respectfully requests that the entire state court action

under docket currently pending in the Superior Court of New Jersey, Camden County, be

removed to this Court for all further proceedings.


                                                     Respectfully Submitted,

                                                     GOLDBERG SEGALLA, LLP



                                                     By:       /s/ Nicole M. Crowley_________
                                                           Nicole M. Crowley, Esq.
                                                           Attorneys for Merchants Mutual Insurance
                                                           Company
Dated: July 1, 2020




                                               4
